Powell, J.
1. In a suit against a carrier for failure to deliver a portion of a shipment of goods alleged to have been intrusted to it for transportation, error, if any, in admitting in evidence a bill of lading covering the shipment, over objection for lack of proof of execution, becomes immaterial, where the carrier admits that it received the goods sued for, and sets up delivery.
2. There is no general assignment of error that the verdict is contrary to the evidence or without evidence to support it, nor any special assignment of error that the value of the goods was not proved. It follows that though the verdict is without evidence to support it, because of lack of proof as to this element of the case, no new trial can be granted on that account.
3. None of the assignments of error are well taken, so far as they are supported by the record.
4. The trial court was not without jurisdiction of the case.

Judgment affirmed.